190 P.3d 385 (2008)
221 Or. App. 198
STATE of Oregon, Plaintiff-Respondent,
v.
Keith Charles CASPER, Sr., Defendant-Appellant.
Nos. CR0501470; A135174.
Court of Appeals of Oregon.
Submitted June 6, 2008.
Decided July 16, 2008.
Larry J. Blake, Jr., Manzanita, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jamie K. Contreras, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant was convicted on one count of first-degree sexual abuse and four counts of third-degree sexual abuse. On appeal, defendant challenges the trial court's entry of an amended judgment that imposed a compensatory fine of $9,000. The state concedes that the trial court lacked authority to impose that fine by way of an amended judgment. See State v. Pinkowsky, 111 Or.App. 166, 168, 826 P.2d 10 (1992). We agree and accept the concession.
Reversed and remanded with instructions to modify amended judgment to delete $9,000 compensatory fine.